UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 oTRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 0-32923 CLICKER INC. (Exact name of registrant as specified in its charter) Nevada 26-4835457 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1111 Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154 (Address of principal executive office) (zip code) (786) 309-5190 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of April 19, 2012, there were 487,000 shares of registrant’s common stock issued and outstanding. CLICKER INC. TABLE OF CONTENTS Report on Form 10-Q For the quarter ended February 29, 2012 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Consolidated Balance Sheets at February 29, 2012 and August 31, 2011 3 Unaudited Consolidated Statements of Operations for the Three and Six Month Periods ended February 29, 2012 and February 28, 2011 4 Unaudited Consolidated Statements of Cash Flows for the Six Month Periods ended February 29, 2012 and February 28, 2011 5 Notes to the Unaudited Consolidated Financial Statements 6 – 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11– 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Fisk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 – 23 Item 3. Defaults upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CLICKER INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF FEBRUARY 29, 2, 2011 (Unaudited) FEBRUARY 29, 2012 AUGUST 31, 2011 Assets Current Assets Cash & cash equivalents $ $ Accounts receivable, net Total current assets Property and equipment, net of accumulated depreciation of $467 and $0, respectively - Total assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued expenses Derivative liability Due to related parties Note payable Convertible note payble, net Total current liabilities Redeemable preferred stock, Series B; par value $.001 per share; 100 shares authorized, 100 and no shares issued and outstanding, respectively - Stockholders' Deficit Preferred stock, undesignated, par value $.001 per share; 4,999,900 shares authorized, no shares issued and outstanding Common stock, $0.001 par value, 500,000,000 shares authorized, 467,000 and 381,251 shares issued and outstanding at February 29, 2012 and August 31, 2011, respectively Paid in capital Shares to be issued Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 CLICKER INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIODS ENDED FEBRUARY 29, 2, 2011 (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED February 29, February 28, February 29, February 28, Net revenues $ Operating expenses Selling, general & administrative Depreciation Total operating expenses Loss from operations ) Non-operating income (expense): Interest expense ) Change in derivative liability ) ) ) Gain (loss) on debt redemption ) Total non-operating income (expense) Loss before income taxes ) Provision for income tax - - Net loss ) Other comprehensive gain (loss): Unrealized gain (loss) on marketable securities - - Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average shares of common stock outstanding* * Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 CLICKER INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED FEBRUARY 29, 2, 2011 (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations Depreciation and amortization Change in derivative liability (Gain) loss on debt redemption ) ) Issuance of options and warrants for services - Shares issued for services - Finance cost - Amortization of debt discount - Change in assets and liabilities: Receivables - ) Loan and other current assets - Accounts payable Accrued expenses and other liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Cash paid for automobile ) - Cash flows from financing activities: Cash payments on notes ) - Cash proceeds from convertible note Cash received from sale of common stock - Net cash provided by financing activities Net increase (decrease) in cash & cash equivalents ) Cash & cash equivalents, beginning balance Cash & cash equivalents, ending balance $ $ Supplemental disclosure for cash flow information: Cash and cash equivalents paid for interest $
